      Case 1:18-cv-06626-ALC-KNF Document 245 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,        )
Master Call Corporation, and Rouslan Tsoutiev,            )
                                                           )    Index No.: l:18-cv-06626
                                    Plaintiffs,           )
                                                           )
               -against-                                  )
                                                           )
Joint Stock Company “Channel One Russia Worldwide,” )
Closed Joint Stock Company “CTC Network,” Closed          )
Joint Stock Company “New Channel”, Limited Liability      )
Company “Rain TV-Channel,” Open Joint Stock               )
Company “ACCEPT”, and Limited Liability Company           )
“Comedy TV,” and Kartina Digital GmbH,                    )
                                                           )
                                    Defendants.           )
_________________________________________________________ )

                    NOTICE OF MOTION FOR PROTECTIVE ORDER

       PLEASE TAKE NOTICE THAT, upon Proposed Sealed Exhibits A-C filed at ECF No.

246, and the accompanying Memorandum of Law in Support of the Motion for a Protective Order

filed by Plaintiffs Actava TV, Inc. (“Actava”), Master Call Communications, Inc., Master Call

Corporation, and Rouslan Tsoutiev (collectively, the “Actava Parties” or “Plaintiffs”), Plaintiffs

will move this Court on a date and time to be set by the Court, before the Honorable Judge Kevin

Fox, United States Magistrate Judge, for an order pursuant to Federal Rule of Civil Procedure

26(c) precluding Defendants from inquiring into matters that (i) pre-date, and which are covered

by, a prior settlement agreement and release of claims; and which (ii) do not pertain to the claims

and defenses raised in this action, and for any such other and further relief as the Court may deem

just and proper.

       PLEASE TAKE FURTHER NOTICE that, in accordance with Local Rule 6.1 of the

Local Rules of the United States District Court for the Southern and Eastern Districts of New York,

Defendants’ opposition papers to Plaintiffs’ motion, if any, are to be served on the undersigned on
      Case 1:18-cv-06626-ALC-KNF Document 245 Filed 01/19/21 Page 2 of 2




or before January 26, 2021, and Plaintiffs’ reply papers, if any must be served no later than January

27, 2021.

Dated: New York, New York
       January 19, 2021                           Respectfully submitted,

                                                  MOSES & SINGER LLP



                                                 By: /s/ Michael Rosenberg
                                                     Toby Butterfield
                                                     Valeria Castanaro
                                                     Michael Rosenberg
                                                     405 Lexington Avenue
                                                     New York, NY 10174
                                                     Telephone: (212) 554-7800
                                                     Facsimile: (212) 554-7700

                                                      Attorneys for Plaintiffs
